DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a conveyor system disposed in the interior volume” and “wherein the conveyor system is configured to transport a portion of the animal feed through the plurality of apertures and the plurality of retractable arms.” However, the examiner notes that a review of the specification appears to show a lack of any clear explanation as to how the “conveyor system” operates to carry out the function of the invention of transporting animal feed through the retractable arms as claimed. I.e., is the “conveyor system” air based, an actual mechanical conveyor or some other mechanical structure to move animal feed through the retractable tubes? Does the “conveyor system” operate for each tube independently or all tubes simultaneously? The specification appearing to lack any clear explanation of the operation of the invention as noted by these questions. Therefore, the examiner notes that the “conveyor system” functioning as described in claim 1 appears to fail the 112(a) written description 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a conveyor system disposed in the interior volume” and “wherein the conveyor system is configured to transport a portion of the animal feed through the plurality of apertures and the plurality of retractable arms.” However, the examiner notes that based on the disclosure of the application it is indefinite and unclear as to how the “conveyor system” operates to carry out the function of the invention of transporting animal feed through the retractable arms as claimed. I.e., is the “conveyor system” air based, an actual mechanical conveyor or some other mechanical structure to move animal feed through the retractable tubes? Does the “conveyor system” operate for each tube independently or all tubes simultaneously? The disclosure of the application appearing to lack any clear explanation of the operation of the invention as noted by these questions. Therefore, the examiner notes that it is indefinite and unclear as to how the “conveyor system” functions as described in claim 1. The examiner noting that the same rejection applies to the “conveyor system” as set forth in claim 10; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649